Citation Nr: 1016670	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating higher than 60 percent for 
psoriasis.

2. Entitlement to a rating higher than 20 percent for 
degenerative joint and disc disease of the lumbar spine.

3. Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1975 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

VA records show that in January 2008 psoriatic arthritis was 
to be ruled out and a rheumatology consultation was sought.  
As the record raises the claim of service connection for 
additional disability due to psoriasis, the matter is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Psoriasis is treated with various topical medications and 
involves 90 percent of the entire body or exposed areas 
affected, leaving only face unaffected without systemic 
manifestations such as fever, weight loss, and 
hypoproteinemia.

2. Degenerative joint and disc disease of the lumbar spine is 
manifested by flexion to 60 degrees, extension to 15 degrees, 
bilateral lateral flexion to 20 degrees, bilateral rotational 
flexion to 15 degrees, and no neurological involvement of the 
lower extremities.

3. Degenerative joint disease of the left knee is manifested 
by flexion to 90 degrees and extension to zero degrees, but 
without additional functional loss or instability.




CONCLUSIONS OF LAW

1. The criteria for a rating higher than 60 percent for 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7816 (2009).

2. The criteria for a rating higher than 20 percent for 
degenerative joint and disc disease of the lumbar spine have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5242 (2009).

3. The criteria for a rating higher than 20 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 
5257, 5260, 5261 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2007.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the symptoms had increased and the effect on 
employment. 

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.



As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473, 484-86 (2006) (notice of the elements of the claim); and 
of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.  The 
Veteran was afforded a VA examination in August 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Increased Ratings

Psoriasis

Facts 

The Veteran's psoriasis disability has been service connected 
since October 1995 and evaluated as 60 percent disabling 
since January 2004.

The Veteran filed his current claim for increase in March 
2007.

On VA examination in August 2007, the Veteran stated that he 
developed psoriasis in the early 1980s and it has not only 
remained, but has progressively worsened.  He stated that it 
covers his back, chest, abdomen, and legs, particularly the 
thighs, which itches and for which he uses three types of 
topical creams and he has phototherapy three times a week at 
VA. 

The Veteran stated that the itching did not limit his 
activities at home or at work. On examination, the psoriasis 
did not involve the face or head.  The Veteran did have 
scaly, erythematous and violaceous plaques consistent with 
psoriasis, covering 50 percent of his low back, 20 percent of 
the upper back, 30 percent of the abdomen, 10 percent of the 
chest, 10 percent of the upper arms, 5 percent of the lower 
arms, 20 percent of the shoulders, 50 percent of the thighs, 
20 percent of the lower legs.  Overall, the examiner 
estimated psoriasis covered 10 percent of the Veteran's sun-
exposed areas and 20 percent of the whole body.

Review of VA records confirm the Veteran has frequent 
phototherapy of his entire body with UVB (ultraviolet-B 
light) in sessions lasting up to 5 hours.  In January 2008, 
his VA dermatologist described the Veteran as having 
extensive psoriasis on the torso, thighs, leg, and groin but 
only minimal involvement of the scalp and face, resulting in 
extensive post-inflammatory hyperpigmentation on the torso 
and the extremities.

In June 2008, the VA dermatologist noted the Veteran 
continued to have extensive psoriasis involving 90 percent of 
his body and only his face was spared.

Analysis

Diagnostic Code 7816 provides that psoriasis is to be rated 
under Diagnostic Code 7816 criteria or is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

The Veteran's current rating, 60 percent, is warranted when 
more than 40 percent of the entire body is affected; more 
than 40 percent of exposed areas are affected; or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 
(2008).

The current 60 percent is the maximum schedular for 
psoriasis.  In the absence of evidence of 6 or more 
characteristics of disfigurement of the head, face, or neck, 
the criteria for an 80 percent rating under Diagnostic Code 
7800 have not been met. 

Also in the absence of evidence of systemic manifestations 
such as fever, weight loss, and hypoproteinemia, the criteria 
for a 100 percent rating under Diagnostic Code 7817 have not 
been met. 

As the preponderance of the evidence is against a rating 
higher than 60 percent for psoriasis, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

The Veteran has been rated total disabled for compensation 
based on individual unemployability since December 2004. 

Degenerative Joint and Disc Disease of the Lumbar Spine

Degenerative joint and disc disease of the lumbar spine is 
rated under either the General Formula for Diseases and 
Injuries of the Spine (General Formula), Diagnostic Code 
5242, or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Intervertebral Disc 
Syndrome), Diagnostic Code 5243, whichever method results in 
the higher rating.

Under the General Rating Formula with or without symptoms 
such as pain to include radiating pain, the criteria for the 
next higher rating, 40 percent, are forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure. 38 C.F.R. § 4.71a, 
General Rating Formula, Note (5).  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Facts 

After service, the RO granted service connection for 
degenerative joint and disc disease of the lumbosacral spine 
and assigned a 10 percent rating effective in October 2005.

The current claim for increase was received in March 2007.  
In a rating decision dated in November 2007, the degenerative 
joint and disc disease of the lumbosacral spine was assigned 
a 20 percent rating, effective the date the Veteran filed his 
claim for an increased rating.  The Veteran contends that the 
residuals of his disability warrant a rating higher than 20 
percent.

On VA examination in August 2007, the Veteran stated he 
developed low back pain in the 1980s and has pain with daily 
activities such as pushing, pulling, or lifting.  The pain 
flares with activity 2-3 times a month lasting for three days 
and pain radiates to the left posterior calf.  Bending the 
low back made it worse and bending forward while trying to 
lift something made it worse too.  He had difficulty moving 
when the pain flared and three times a month he had pain for 
an hour or two, such that he was not able to move and he had 
pain the rest of the day.

On examination, the Veteran had mild spasm of the 
paravertebral musculature.  Forward flexion was to 60 
degrees, extension was to 15 degrees, right and left lateral 
flexion was to 20 degrees and right and left lateral rotation 
was to 15 degrees.  The range of motion was not additionally 
limited by weakness, instability, lack of endurance, fatigue, 
repetitive use, or flare-ups.  


The straight leg raises was negative and the Veteran had 
normal reflexes, sensation, and strength of the lower 
extremities.  The diagnosis was degenerative disc disease of 
the lumbar spine with lumbar radiculopathy on the left.  Pain 
had the only major functional impact.

Analysis 

As 60 degrees of flexion does not more nearly approximate 30 
degrees, the criteria for the next higher rating based on 
limitation of motion, considering functional loss due to 
pain, weakness, fatigue, incoordination, or lack of 
endurance, flare-ups, or painful movement under 38 C.F.R. §§ 
4.40, 4.45, 4.59, have not been met.  Alternatively, in the 
absence of favorable ankylosis of the entire thoracolumbar 
spine, the criteria for the next higher rating have not been 
met.

As for a rating under Intervertebral Disc Syndrome, 
Diagnostic Code 5243, the criteria for the next higher 
rating, 40 percent, are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks 
during the past 12 months.  An incapacitating episode, 
however, is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

A review of the record shows that there is no evidence of 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months, 
prescribed by a physician and treatment by a physician. 

Associated neurologic objective abnormalities, as previously 
noted, are evaluated separately under the appropriate 
Diagnostic Code.  However, in this case, the neurologic 
manifestations of the service-connected lumbosacral strain, 
if evaluated separately, would not afford the Veteran a 
higher rating.  It is noted that any pain localized to the 
lower spine region or the occasional radiculopathy has 
already been evaluated under chronic orthopedic 
manifestations, and to separately rate back pain as a 
neurologic manifestation would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  Stated another way, there 
is no objective neurological abnormality to warrant a 
separate rating.

As the 20 percent rating reflects the degree of impairment 
shown since the date the Veteran applied for an increase, 
there is no basis for a staged rating.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
degenerative joint and disc disease of the lumbosacral spine, 
and the benefit-of- the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Degenerative Joint Disease of the Left Knee

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).

Under Diagnostic Code 5260, the criterion for a 20 percent, 
is flexion limited to 30 degrees.  The criterion for the next 
higher rating, 30 percent, is flexion limited to 15 degrees.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees. The criterion for 
the next higher rating, 20 percent, is extension limited to 
15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5257. Under Diagnostic Code 5257, the criterion for a 10 
percent rating is slight recurrent subluxation or lateral 
instability of the knee.

A separate rating may be assigned for limitation of flexion 
or for limitation of extension or for instability.



Rating factors for a disability of the musculoskeletal system 
such as the knee include functional loss due to pain 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995). 

Facts 

The Veteran's traumatic arthritis of the left knee has been 
service-connected since 1995 and had been evaluated at 10 
percent disabling since February 1995.

The Veteran filed his claim for an increased rating in March 
2007 and in November 2007, the RO increased the rating for 
the disability, now described as degenerative joint disease 
of the left knee, to 20 percent disabling.  The Veteran has 
expressed disagreement with that evaluation.

On VA examination in August 2007, the Veteran stated the pain 
in his left knee flared up 2-3 a month and lasted for a three 
day period.  The knee occasionally locked and gave way at 
times.  The pain limited his exercising or standing or 
walking longer than an hour.

On examination, the Veteran walked with a mild antalgic gait 
and did not use any assistive devices.  The examiner did note 
mild synovial hypertrophy.  There was crepitus with knee 
movement and pain with manipulation and movement of the left 
knee.  The knee extended to 0 degrees with some discomfort 
and flexed to 90 degrees with some discomfort.  The Veteran 
had 2 + laxity of the lateral collateral ligament, medial 
collateral ligament and the anterior drawer of the left knee.  
There was no change with repetition due to weakened movement, 
excess fatigability, swelling and pain on movement.  The 
diagnosis was degenerative joint disease of the left knee 
with pain the major functional impact. 



Analysis

In the absence of evidence of additional left knee 
symptomatology, including instability or more severe 
limitation of left knee motion, an evaluation in excess of 20 
percent or a separate evaluation may not be assigned under DC 
5260 or 5261 or any other applicable regulation or DC during 
the time period at issue.   

The Board has considered the application of other diagnostic 
codes in order to afford the Veteran a higher rating but does 
not find any raised by the medical evidence.

As the assigned evaluation of 20 percent reflects the actual 
degree of impairment shown since the date the Veteran filed 
for an increased evaluation for his left knee disability, 
there is no basis for staged ratings for this claim. 

Extraschedular Consideration 

The Board does not have authority to grant an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board does have the authority to decide whether a claim 
should be referred to the Director of VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).



Comparing the Veteran's psoriasis and the disabilities of the 
lumbar spine and left knee to the Rating Schedule, the level 
of each disability is contemplated by the Rating Schedule and 
the assigned schedular rating for each disability is 
therefore adequate and no referral to an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

A schedular rating higher than 60 percent for psoriasis is 
denied.

A rating higher than 20 percent for degenerative joint and 
disease of the lumbar spine is denied.

A rating higher than 20 percent for degenerative joint 
disease of the left knee is denied.



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


